Citation Nr: 1118786	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  04-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of fractures of the lumbar vertebrae including the sacrum, right iliac wing and right sacroiliac joint, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable rating for residuals of a coccyx fracture.

3.  Entitlement to an initial evaluation in excess of 30 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 until March 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequently, the claims file was transferred to the RO in Cleveland, Ohio.

These matters were previously before the Board in August 2005 and July 2009 when the Board remanded them for further development.  They have now returned to the Board for adjudication.

In May 2005, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2009 Remand, the Board directed that if any benefit sought on appeal remained outstanding after RO re-adjudication, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at the RO.  (The Board acknowledged that the Veteran had previously had a hearing before the undersigned Veteran's Law Judge in May 2005, but that the Veteran, in January 2007, subsequent to the Board's August 2005 remand, had requested another hearing.)  

In VA correspondence, dated in September 2010, the RO requested the Veteran to state whether he wished to have a videoconference hearing or to forego the hearing.  

Correspondence from the Veteran, dated in September 2010, states, "I elect to have a videoconference hearing related to my appeal issues."  Thus, in compliance with the Board's July 2009 Remand, and the Veteran's request, the Veteran should be scheduled for a videoconference hearing.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Notify him of the date, time and location of his hearing and place a copy of the hearing notice letter in his claims file.  If the Veteran fails to appear for such a scheduled hearing, or otherwise indicates he no longer desires such a hearing, this should be documented in the record.  

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures, the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


